Citation Nr: 0922535	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-28 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a jaw disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to 
December 1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from May 2004 and June 2006 rating decisions.  In the May 
2004 rating decision, the RO in St. Petersburg, Florida 
denied service connection for a jaw condition.  In December 
2004, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2005, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in September 2005.

In the June 2006 rating decision, the RO in St. Petersburg, 
Florida, inter alia, denied service connection for basal cell 
carcinoma.  The Veteran filed a NOD in December 2006.  A SOC 
was issued in July 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9) in August 2007.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Los Angeles, 
California, which has certified the case for appellate 
review.  

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

The Board's decision on the matter of service connection for 
basal cell carcinoma, claimed as due to exposure to ionizing 
radiation, is set forth below.  The claim for service 
connection for a jaw disability is addressed in the remand 
following the order; this matter is being remanded to the RO, 
via the Appeals Management Center (AMC) in Washington, DC.  
The RO will notify the Veteran when further action, on his 
part, is required.  

As a final preliminary matter, the Board notes that, in a 
statement received in February 2007, the Veteran indicated 
that he was enclosing documents to support his claim for 
asbestosis.  He added that he had pulmonary arterial 
hypertension as a result of Agent Orange exposure.  Neither 
the claim for service connection for asbestosis nor the claim 
for service connection for pulmonary arterial hypertension 
have yet been addressed by the RO.  As such, these matters 
are not properly before the Board, and are thus referred to 
the RO for appropriate action.  In addition, in 
correspondence received in August 2007, the Veteran indicated 
that he was filing Form 9s for three appeals, including an 
appeal for a lung condition due to asbestos exposure.  The 
Board notes that, in the June 2006 rating decision, the RO 
denied service connection for chronic obstructive pulmonary 
disease (COPD).  The Veteran did not initiate an appeal of 
this denial.  There is no indication that the RO has yet 
addressed the August 2007 request for service connection for 
a lung condition due to asbestos exposure.  As such, this 
matter is also not properly before the Board, and is thus 
also referred to the RO for appropriate action.  

Finally, during the January 2009 hearing, the Veteran 
asserted that his basal cell carcinoma may be due to in-
service asbestos exposure.  As the matter of service 
connection for basal cell carcinoma, claimed as due to 
asbestos exposure, has not been addressed by the RO, this 
matter is also not properly before the Board and is thus 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matter herein decided has been accomplished.

2.  As the Veteran is not shown to be a "radiation-exposed" 
veteran, the legal authority governing such a claimant is not 
applicable to him.

3.  Basal cell carcinoma was first diagnosed many years after 
service, and there is no competent medical evidence or 
opinion even suggesting a medical nexus between the Veteran's 
current basal cell carcinoma and service.   


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma, 
to include as due to exposure to ionizing radiation, are not 
met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for basal cell carcinoma, claimed as due to 
radiation exposure, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  A March 2006 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The June 
2006 RO rating decision reflects the initial adjudication of 
the claim after issuance of the May 2005 and March 2006 
letters.  Hence, the foregoing notice-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, service personnel records, and VA and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
January 2009 hearing, along with various written statements 
provided by the Veteran and his representative, on his 
behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
notes that the claim for service connection for a jaw 
disability is being remanded, in part, to attempt to obtain 
service treatment records regarding hospitalization following 
a reported jaw injury.  As will be discussed below, claim for 
service connection for basal cell carcinoma is being denied 
because the Veteran is not a "radiation-exposed" veteran, 
and there is no medical evidence of a nexus between basal 
cell carcinoma and service.  As the Veteran has indicated 
that his in-service hospitalization was for his reported jaw 
injury, such records would not include evidence that the 
Veteran is a "radiation exposed" veteran, or that his 
current basal cell carcinoma is related to service-the very 
matters on which this case turns-therefore, a remand to 
obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

In his March 2005 claim, the Veteran asserted that he has 
basal cell carcinoma due to radiation exposure.  In his 
August 2007 substantive appeal, filed in connection with the 
claim for service connection for basal cell carcinoma, the 
Veteran added that he was exposed to asbestos on his ship in 
service.  During the January 2009 hearing, he asserted that 
his basal cell carcinoma could be related to in-service 
asbestos exposure.  As noted above, the RO has not addressed 
a claim for service connection for basal cell carcinoma as 
due to asbestos exposure, and, such matter is being referred 
to the RO for appropriate action.  Accordingly, the Board 
will not address this theory of entitlement in this decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and malignant tumors become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F. 3rd 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See also Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  Basal cell carcinoma is not among these 
diseases.  See 38 C.F.R. § 3.309(d)(2)(i-xxi).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b)(2) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the Veteran's exposure in 
service.  Skin cancer is among these listed diseases (see 38 
C.F.R. § 3.311(b)(2)(vii)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  

The Board notes that the three alternative methods for 
establishing service connection all share a common threshold: 
that the claimant has, in fact, been shown to have been 
exposed to ionizing radiation. A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3)(i) as a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.

"Radiation-risk activity" includes on-site participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  "Onsite 
participation" means, among other things, during the 
official operational period of an atmospheric nuclear test, 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test. 38 C.F.R. § 3.309(d)(3)(iv)(A).  "Onsite 
participation" also means, during the six month period 
following the official operational period of an atmospheric 
nuclear test, presence at the test site or other test staging 
area to perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3)(iv)(B).  For tests conducted by the 
United States, the term "operational period" includes the 
period from April 25, 1962 through December 31, 1962 for 
Operation DOMINIC I.  38 C.F.R. § 3.309(d)(3)(v)(R).  

The Veteran's service personnel records reflect that his 
military occupational specialties were aviation supply clerk 
and rifleman.  He served on the USS Princeton from June 1960 
to June 1962.  From April 30 to May 24, 1962, the Veteran was 
on no duty, after being transferred to the ship's dispensary.  
As will be discussed below, the Veteran has reported that he 
was in a hospital in the Philippines for treatment of a jaw 
injury during this period.  He was stationed in Santa Ana, 
California from June 27, 1962 until his discharge from duty.  

In a Radiation Risk Activity Information Sheet, filed in June 
2005, the Veteran reported that he was exposed to radiation 
during testing, specifically, Operation DOMINIC I, in April 
1962.  He added that, at that time, he was assigned to the 
USS Princeton on sea duty.  He reported that he was a few 
miles from the center of ground zero at the time of each 
explosion, and that he was on the deck of the ship at the 
time of each explosion.  

In June 2006, the Defense Threat Reduction Agency (DTRA) 
responded to a request for a dose assessment of radiation 
exposure.  The DTRA reported that the US Government conducted 
Operation DOMINIC I at the Pacific Proving Ground (PPG) from 
April 25, 1962 to December 31, 1962 and conducted Operation 
DOMINIC II at the Nevada Test Site (NTS) from July 6, 1962 to 
August 15, 1962.  The DTRA reported that unit diaries 
revealed no temporary duty for the Veteran to the PPG or the 
NTS to participate in US atmospheric nuclear tests during 
these periods.  The DTRA noted that the USS Princeton 
participated in the second phase of Operation DOMINIC I from 
October 2, 1962 to November 3, 1962 but that, while the 
Veteran was on the ship, the USS Princeton was in the 
Philippines, the Far East, and Long Beach, California, and 
did not participate in the first phase of DOMINIC I.  The 
DTRA added that, after a careful search of available 
dosimetry data, no record of radiation exposure for the 
Veteran was found.  Accordingly, the DTRA concluded that the 
Marine Corps and Navy records did not document the Veteran's 
participation in US atmospheric nuclear testing.  

As the Veteran did not participate in a radiation-risk 
activity as defined by regulation, the presumptive provisions 
of section 1112(c) and 38 C.F.R. § 3.309(d) are not available 
in this case.  See Rucker, 10 Vet. App. at 71.

The Board acknowledges that skin cancer is listed among the 
radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2)(vii).  
Pursuant to 38 C.F.R. § 3.311(a)(2), a dose assessment was 
requested from the DTRA; however, as noted above, 
participation in a radiation risk activity is not shown; and, 
therefore, the Board finds that the Veteran was not exposed 
to ionizing radiation and further development of the ionizing 
radiation aspect of the claim is not required.  See Wandel v. 
West, 11 Vet. App. 200 (1998).  The Board also points out 
that neither the Veteran nor his representative has otherwise 
presented or identified any information or evidence that 
would establish that the Veteran was otherwise a "radiation-
exposed" veteran.

The Board emphasizes that there is no other basis for a grant 
of service connection for basal cell carcinoma in this 
appeal.  

Service treatment records are negative for complaints 
regarding or treatment for basal cell carcinoma, and clinical 
evaluation of the skin was normal on separation examination 
in November 1963.  

Post-service private medical records reflect that the first 
diagnosis of basal cell carcinoma was in March 2002.  Records 
of private treatment from May to December 2004 and records of 
VA treatment from April 2003 to June 2007 reflect ongoing 
treatment for basal cell carcinoma.  

Because the Veteran's basal cell carcinoma was not medically 
shown to have manifested to a compensable degree within the 
first post service year, there is no rebuttable presumption 
of service incurrence afforded to certain chronic diseases, 
to include malignant tumors.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points 
out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

While the foregoing medical evidence demonstrates current 
basal cell carcinoma, there is no competent medical evidence 
or opinion even suggesting a medical nexus between basal cell 
carcinoma and service, and neither the Veteran nor his 
representative has presented or identified any such evidence 
or opinion.  In fact, during the January 2009 Board hearing , 
the Veteran testified that no doctor had indicated to him 
what the source of his basal cell carcinoma might be.  In 
short, there is no competent medical evidence to support the 
claim for service connection.

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the appellant's oral and 
written assertions, as well as those advanced by his 
representative, on his behalf; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the legal matter of whether the 
Veteran is a "radiation-exposed" veteran (a matter governed 
by regulatory criteria and objective evidence) and the 
medical matter of whether there exists a medical relationship 
between basal cell carcinoma and service (a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
these matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for basal cell carcinoma, claimed as due 
to exposure to ionizing radiation, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for basal cell carcinoma, claimed as due 
to exposure to ionizing radiation, is denied.


REMAND

The Board's review of the record reveals that further RO 
action on the claim remaining on appeal is warranted. 

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

The Veteran has consistently reported that his jaw was 
injured in service when he was struck in the face with a pipe 
by a fellow service member while sleeping.  He has also 
reported that he spent three weeks in the hospital in Subic 
Bay following his injuries.  While the service treatment 
records associated with the claims file do not include any 
complaints or findings regarding an injury to the jaw, as 
described by the Veteran, he is competent to report the 
history of in-service injuries.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1991).  Moreover, the service 
personnel records do reflect that the Veteran was on no duty, 
from April 30 to May 24, 1962, after having been transferred 
to the ship's dispensary.  

Records of VA treatment from May 2006 to June 2007 reflect 
that, during treatment in May 2007, the Veteran gave a 
history of being struck in the face with a pipe by a fellow 
service member, resulting in a broken jaw in 1961.  He 
reported that he had facial surgery in the Philippines when 
the injury originally occurred, but he had not seen a dentist 
or had his condition treated.  He added that his jaw 
currently cracked at "certain attitudes" and sometimes 
locked.  He reported that he had pain in the 
temporomandibular joint (TMJ), which was worse in certain 
kinds of weather.  He denied pain all of the time or most of 
the time.  The pertinent assessment was possible TMJ.  The 
Veteran underwent an MRI of the TMJ later that month.  The 
impression was anterior displacement without reduction of 
left temporomandibular joint, with possible degeneration of 
left temperomandibular disc.  A June 2007 dental consult 
reflects that the Veteran was to be seen to assess his TMJ 
problems.  

The aforementioned medical evidence reflects that the Veteran 
currently has signs and symptoms of a jaw disability.  In a 
VA Form 9 received in August 2007, the Veteran stated that 
his jaw was broken in service when he was attacked by a 
fellow service member, and he still had problems to date.  
The Veteran's statement that he still has jaw problems to 
date can be read as reporting a continuity of symptomatology 
since service.  Such report indicates that these signs and 
symptoms may be associated with service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Accordingly, a VA 
examination to obtain a medical nexus opinion is warranted.  
See McLendon, 20 Vet. App. at 83.  During the January 2009 
hearing, the Veteran indicated his willingness to report to a 
VA examination, if necessary.    

Hence, the RO should arrange for the Veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(b) (2008) 
(Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of examination sent to the Veteran by the 
appropriate VA medical facility.

Prior to arranging for further examination of the Veteran, 
the RO should obtain and associate with the record all 
pertinent records.

Initially, the Board notes that review of the claims file 
reflects that there may be potentially pertinent outstanding 
service treatment records.  In this regard, in a statement 
received in June 2004, the Veteran reported that he was in a 
hospital in Subic Bay, Philippines from April 30 to May 24, 
1962 for treatment for a broken jaw.  His service personnel 
records reflect that he was on no duty and sent to the ship's 
dispensary on April 30, 1962.  The service treatment records 
currently associated with the claims file do not include any 
records of complaints regarding or treatment for the jaw, and 
do not include any reports of hospitalization or treatment 
from April 30 to May 24, 1962.  In February 2006, the RO 
requested active duty clinical records for treatment for a 
lung condition at the USS Princeton dispensary, from April 30 
to May 24, 1962.  In May 2006, the National Personnel Records 
Center (NPRC) responded that no search was possible as the 
retired index listing did not list 1962.  

Despite the May 2006 response from the NPRC, the RO has not 
requested records for treatment for a jaw injury at the 
hospital in Subic Bay, Philippines, from April 30 to May 24, 
1962.  While, during the January 2009 hearing, the Veteran 
stated that he was not hospitalized after his reported jaw 
injury, in light of his previous assertions, as the claim is 
being remanded, the RO should attempt to obtain any 
outstanding service treatment records.  The RO is reminded 
that, in requesting records from Federal facilities, efforts 
to assist should continue until either the records are 
obtained, or sufficient evidence indicating that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile, is received.  See 38 C.F.R. 
§ 3.159(c)(2).  If no records are available, that fact should 
be documented, in writing, in the record, and the Veteran 
should be provided notice of that fact.   

While this matter is on remand, the RO should also obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Palo Alto VA Medical Center (VAMC) 
(dated in May 2003), the Miami VAMC, to include the Oakland 
Park Outpatient Clinic (OPC) and the Deerfield Beach OPC 
(dated from April 2003 to April 2006), and the Loma Linda 
VAMC (dated from October 2006 to June 2007).  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain any outstanding 
records of treatment for the jaw disability from the Palo 
Alto VAMC (since May 2003), the Miami VAMC (since April 
2006), and the Loma Linda VAMC (since June 2007), following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Contact the NPRC (and any other 
appropriate source) to request all 
outstanding service treatment records-in 
particular, records of hospitalization in 
Subic Bay, Philippines following a jaw 
injury, dated from April 30 to May 24, 
1962.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  

The RO is reminded that it should 
continue efforts to procure the Veteran's 
service records until either the records 
or received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.  

2.  The RO should obtain all records of 
evaluation and/or treatment for any jaw 
disability from the Palo Alto VAMC (since 
May 2003), the Miami VAMC (to include the 
Oakland Park and Deerfield Beach OPCs) 
(since April 2006) and the Loma Linda 
VAMC (since June 2007).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO's letter 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability/ies affecting the 
Veteran's jaw.  Then, with respect to 
each diagnosed disability, the examiner 
should provide an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to 
service.  

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


